Citation Nr: 0629968	
Decision Date: 09/22/06    Archive Date: 10/04/06

DOCKET NO.  04-02 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for parathyroidism 
claimed as due to herbicide exposure.

2.  Entitlement to service connection for polyneuropathy 
claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel




INTRODUCTION

The veteran had active service from January 1943 to November 
1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

By letter dated in August 2006, the Board notified the 
veteran that his motion to have his appeal advanced on the 
docket had been granted. 38 C.F.R. § 20.900(c) (2006).

The issue of service connection for polyneuropathy claimed as 
due to herbicide exposure is addressed in the REMAND portion 
of the decision below, and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.

FINDING OF FACT

Parathyroidism and a parathyroid adenoma are not shown during 
service or to a compensable degree within one year after 
service, nor is there competent medical evidence that 
etiologically links or establishes a nexus between 
parathyroidism or a parathyroid adenoma and military service. 


CONCLUSION OF LAW

Parathyroidism claimed as due to herbicide exposure was not 
incurred in or aggravated by military service nor may service 
connection be presumed. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303(d), 3.307, 
3.309 (2006).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for parathyroidism 
claiming that from July to November 1945 he was exposed to 
Dichloro-diphenyl-trichloroethane (DDT) and Arsenic that he 
used as pesticides while performing his service duties.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110 (West 2002). Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  Service 
incurrence will be presumed for certain chronic diseases, 
including endocrinopathies, and malignant tumors, if manifest 
to a compensable degree within one year following separation 
from active service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

The veteran's service medical records are absent for any 
complaints, findings, treatment, or diagnoses referable to a 
condition or disorder of the thyroid, including 
parathyroidism or a parathyroid adenoma. Service personnel 
records do not indicate the veteran had any duty assignments 
that involved the use of pesticides, including DDT or 
Arsenic.

In October and December 2001 statements, the veteran and a 
fellow serviceman reported that between July and November 
1945, their service duty assignments included mixing DDT and 
water in drums and spraying insects around the base, and chow 
halls. They were also required to mix meat and Arsenic to 
kill rodents.  They said that they were not provided 
protective equipment for their duties. The veteran said that 
he was exposed to DDT 24 hours a day for 4 months. 

Private clinical records dated in October 2001 reveal that 
the veteran received medical treatment and surgery for 
hyperthyroidism and a parathyroid adenoma. 

In January 2002, the veteran requested a letter from a 
clinician stating that parathyroidism was caused by inhaling 
DDT.  The doctor's response, however, said that it was not 
possible, 50 years later, to reach such a conclusion.  

Analysis

While the veteran's claim has been characterized to include 
exposure to herbicides, the threshold requirements of 
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309 (e), are 
not met with respect to presumptive exposure.

To prove service connection on a direct basis, the evidence 
must show: (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances, lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease; and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. 
Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service. See Pond v. 
West, 12 Vet. App. 341, 346 (1999).

There is medical evidence that the veteran received treatment 
and surgery for hyperthyroidism and a parathyroid adenoma in 
2001, and as a result he meets the first requirement for 
service connection; medical evidence of a current disability.

The second requirement for service connection is that there 
is medical evidence of in-service incurrence or aggravation 
of an injury or disease. The veteran fails to meet this 
requirement because the service medical records do not 
reflect any disorder of the veteran's thyroid, to include 
hyperthyroidism or a parathyroid adenoma. Hyperthyroidism and 
a parathyroid adenoma are first shown in 2001, approximately 
56 years after the veteran's military service.

The third requirement of service connection requires medical 
evidence of a nexus between the current disability and the 
in-service disease or injury. The veteran's claim does not 
meet this requirement because there s absolutely no medical 
evidence that links the veteran's post-service 
hyperthyroidism or a parathyroid adenoma to an incident(s) of 
military service. In fact there is unfavorable medical 
evidence to counter to the veteran's claim, including a 
statement from a clinician that it would be impossible to 
prove any relationship between parathyroidism and inhaling 
DDT at this time, some 50 years after the claimed exposure. 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied. 38 U.S.C.A. §5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The possibility that the 
veteran did indeed ingest or inhale DDT during service cannot 
be ruled out. However, even accepting the veteran's statement 
of exposure as true, the only evidence of a nexus between the 
veteran's hyperthyroidism and a parathyroid adenoma and 
service, are the veteran's and a fellow serviceman's 
opinions. 

Because neither the veteran or his fellow serviceman are 
medically trained or posses medical expertise, their opinion 
regarding the etiology of the veteran's current disability is 
not competent evidence and may not serve as proof of a 
medical nexus. Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

There is, in fact, no favorable medical evidence of an in-
service incident or a nexus between an in-service incident 
and the veteran's current disability.  

Neither parathyroidism or parathyroid adenoma are shown 
during service, or to a compensable degree within one year 
after service, nor is there competent medical evidence that 
etiologically links or establishes a nexus between 
parathyroidism and military service. In the absence of 
competent medical evidence demonstrating such a relationship, 
the preponderance of the evidence is against the claim, there 
is no doubt to be resolved, and service connection is not 
warranted.

 


Duties to Notify and Assist

When a complete or substantially complete application for 
benefits is filed, VA must notify the veteran of (1) what 
information and evidence is needed to substantiate the claim; 
(2) which information the veteran is expected to provide to 
VA; and (3) which information VA will attempt to obtain on 
the veteran's behalf.  VA must also ask the veteran to submit 
to VA any pertinent evidence in his possession.  38 C.F.R. 
§ 3.159(b)(1) (2006).

In November 2001, August 2002, and in March 2005, VA sent 
letters notifying the veteran of the evidence necessary to 
establish his service connection claims. The veteran has been 
informed of what he was expected to provide and what VA would 
obtain on his behalf, and asked him to provide VA with any 
evidence he may have pertaining to his appeal. The 
aforementioned letters satisfied VA's duty to notify.  Any 
defect with respect to the timing of the notice requirement 
was harmless error.  The veteran was furnished content-
complying notice and proper subsequent VA process, thus 
curing any error in the timing.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

VA also has a duty to assist the veteran in substantiating 
his claims.  The duty to assist contemplates that VA will 
help the veteran obtain relevant records, whether or not the 
records are in federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c), (d).  Here, the claim file 
contains the veteran's statements and other testimony. VA has 
attempted to obtain all records identified by the veteran.  
The veteran has not notified VA of any additional available 
relevant records with regard to his claims.  As such, VA met 
its duty to assist.

In light of the denial of the veteran's claim, no initial 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran 
for VA's failure to notify him regarding those matters.




ORDER

Service connection for parathyroidism claimed as due to 
herbicide exposure is denied.


REMAND

The veteran's appeal includes the claim that his 
polyneuropathy is the result of exposure to DDT and Arsenic 
during service.  In support of his claim, the veteran has 
submitted excerpts from medical data and other medical 
information suggesting that exposure to Arsenic and compound 
chemicals like DDT can cause, or are at least risk factors, 
for neuropathy. 

In a May 2002 statement a private Doctor of Osteopathy 
offered a statement indicating that DDT and Arsenic are toxic 
to the nervous system; that ingestion/exposure of Arsenic is 
a well known cause of peripheral neuropathy; and that the 
veteran's exposure to the two compounds certainly contributed 
to his neuropathy.  The aforementioned medical opinion infers 
a relationship between the veteran's neuropathy and his 
claimed exposure to DDT and Arsenic during service.     

In order for a VA examination to be necessary, "the veteran 
is required to show some causal connection between his 
disability and his military service. A disability alone is 
not enough." Wells v. Principi, 326 F.3d 1381, 1383-84 (Fed. 
Cir. 2003).  Additional medical evidence would be helpful in 
this case, in that the veteran received post-service 
treatment for polyneuropathy; that the possibility of his 
exposure to DDT and Arsenic during service from the period 
July to November 1945 cannot be ruled out at this point, and 
there is some medical evidence inferring a relationship 
between DDT and Arsenic and the veteran's neuropathy 



Accordingly, the case is REMANDED for the following action:

1. The RO should contact the Doctor of 
Osteopathy, Dr. R., who provided the May 
2002 medical opinion regarding the 
relationship between DDT and Arsenic 
exposure and the veteran's neuropathy. The 
clinician should be afforded the 
opportunity to supplement the record, 
indicating whether it is as least likely 
as not (a 50 percent or higher degree of 
probability) that the veteran's 
polyneuropathy is causally related to 
service, including possible DDT and 
Arsenic exposure from July to November 
1945. 

2.  The veteran should be scheduled for a 
VA neurology examination to ascertain the 
nature and etiology of his claimed 
polyneuropathy disability. It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination. Any 
medically indicated special tests or 
studies should be accomplished. After 
reviewing the claims file and examining 
the veteran, the examiner should indicate 
whether it is at least as likely as not (a 
50 percent or higher degree of 
probability) that any current 
polyneuropathy disability is causally 
related to service, including possible DDT 
and Arsenic exposure from July to November 
1945.	  

3.  After completion of the above and any 
additional necessary development, the 
claim should be readjudicated.  If the 
benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and afforded an opportunity to 
respond. Thereafter, the case should be 
returned to the Board for further 
appellate review.	
	
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).







______________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


